Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment received 11/11/2021, is a final office action.

Response to Arguments
2.	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
	Regarding the rejection of claim 7, applicant states Schemmann does not disclose the amended limitation. The examiner disagrees. As shown in figures 2 and 4, Schemmann discloses the diplex/tap/choke block 122 located between the PA 120 and the output of base 102. Paragraph 0022 discloses the tap, diplex filter and choke are all commonly represented by unit 122 (hereinafter referred to as a tap for convenience.). Figure 4 shows the feedback from tap 122 being input to microprocessor 206 then gain block 202 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124. Therefore, the tap provides the sample of the signal to be output to the feedback branch. Therefore, this is a sample point. The tap 122 is and can be labelled as a “test point” since it provides the appropriate sample for the output signal to the desired components. 
	Applicant states that Schemmann does not expressly or inherently disclose a test point for the node on page 6 of the remarks. The examiner disagrees. The tap 122 can 
	Applicant states Schemmann fails to expressly describe the tap as being a test point in a downstream path between an amplifier stage and an output on page 6 of the remarks. The examiner disagrees. Figure 4 shows this. Paragraph 0022 discloses the tap, diplex filter and choke are all commonly represented by unit 122 (hereinafter referred to as a tap for convenience.). Figure 4 shows the tap 122 receiving an input from the PA 120 and providing an output signal that is output from base 102. This is also shown in figure 2.
	Applicant states a test point is not necessarily present in Schemmann’s tap, diplex filter and choke, at least because it is equally possible that components of Schemmann’s unit 122 are closed and inaccessible on pages 6-7 of the remarks. The examiner disagrees. Paragraph 0022 discloses the tap, diplex filter and choke are all commonly represented by unit 122 (hereinafter referred to as a tap for convenience.). Figure 4 shows tap 122 provides an output signal from the base 102. Figure 4 also shows tap 122 provides a feedback signal to microprocessor 206 and a feedback signal to switch 127. Schemmann shows signals from tap 122 are clearly output and are accessible.
	Figure 4 of Schemmann discloses providing a common sampling signal to the switch 127 for providing a signal back to the predistorter 126 and to the microprocessor 206 for at least one functionality of the circuit which provides a control signal back to the gain block 202.
	The rejections of the claims 7 and 9-11 10 are maintained and stated below.
.

Drawings
3.	The drawings were received on 11/11/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schemmann et al (US 2019/0028068).
	Regarding claim 7, Schemmann discloses a network element of a cable television (CATV) network (Paragraph 0002: the subject matter of this application generally relates to systems and methods to improve the performance of multiple amplifiers contained within a node of a CATV network.), said network element comprising: 
a distributed access node unit comprising a core network interface for receiving downstream signals (Figure 1: node 14. Paragraph 0016: referring to figure 1, a CATV HFC network 10 may include a head end 12 that delivers content over a forward path to a node 14. The node 14 may in turn deliver content to a plurality of subscribers 20 over a coaxial network 18.); 
one or more amplifier units for amplifying downstream signal transmission for output into one or more output channels (Figure 4: amplifiers 120); 
a digital predistortion functionality for supplying a predistortion signal into an input of at least one of the amplifier units for correcting non-linearity of the amplifier unit (Figures 2 and 4: predistort block 126. Paragraph 0023: The microcontroller 124 can thereby use the difference of that comparison to adjust settings in predistortion signal processing 126 to pre-distort the input signal to the DAC 112 so as to counteract the distortion effects of the amplification modules 108.), 
wherein a sampling signal for adjusting a level of the predistortion signal is obtained from a sampling point common with at least one other functionality of the network element requiring a sampling signal (Figures 2 and 4: Diplex, Tap, Choke block 122. Paragraph 0022: The tap, diplex filter and choke are all commonly represented by unit 122 (hereinafter referred to as a tap for convenience.). Figure 4 shows the feedback from tap 122 being input to microprocessor 206 then gain block 202 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124.), wherein said sampling point is a test point of the network (Figures 2 and 4 shows the feedback of the output signal. The tap 122 is a “test point” since it provides the appropriate sample for the output signal to the desired components.) located in a downstream signal path between an amplifier stage and an output (figures 2 and 4: the diplex, tap, choke block 122 is positioned between the PA 120 and the output.).  
Regarding claim 9, Schemmann discloses wherein said at least one other functionality of the network element requiring a sampling signal is an automatic gain control (AGC) unit or an automatic level and slope control (ALSC) unit (Figure 4 shows the feedback from tap 122 being input to microprocessor 206 then gain block 202 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124. Paragraph 0026: unlike the node 100 of figure 2, each of the plurality of amplification modules 208 has its own gain control module 208 and microprocessor 206 that receives its own feedback signal and uses that feedback signal to modulate the gain of its respective amplifier 120.).  
Regarding claim 10, Schemmann discloses wherein a sampling line from the sampling point to the AGC or ALSC unit is provided with a splitter for splitting the sampling signal to the digital predistortion functionality (Figure 4 shows the feedback from tap 122 being input to microprocessor 206 then gain block 202 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124. The signal line is split by an undisclosed means. This means is labelled as a splitter since it receives an input signal and provides two output signals to downstream components.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schemmann et al (US 2019/0028068) in view of Eriksson et al (US 2003/0063022).
	Regarding claim 11, Schemmann discloses the element stated above. Schemmann discloses shows the feedback from tap 122 being input to gain block 202 via microprocessor 206 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124. The signal line is split by an undisclosed means in figure 4 and provided to the gain control and the predistort blocks. Schemmann does not disclose the means for splitting the feedback signal is a demultiplexer.
	Eriksson discloses the circuit of figure 6. The data stream is demultiplexed or split in a demultiplexer 82 into two branches as stated in paragraph 0040. Eriksson discloses a known method of splitting a signal into two branches. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the demultiplexer of Eriksson for the means that splits the feedback signal of Schemmann since they will operate in substantially the same manner and will yield similar results. In addition, using well known components to .

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schemmann et al (US 2019/0028068) in view of Beaudin (US 2015/0004923).
	Regarding claim 12, Schemmann discloses the element stated above. Paragraph 0022 of Schemmann discloses the tap, diplex filter and choke are all commonly represented by unit 122 (hereinafter referred to as a tap for convenience.). Figure 4 shows the feedback from tap 122 being input to microprocessor 206 then gain block 202 and to the predistort block 126 via switch 127, ADC 130 and microcontroller 124. Therefore, the tap provides the sample of the signal to be output to the feedback branch. Schemmann discloses the diplex/tap/choke block 122 located between the PA 120 and the output of base 102. Schemmann does not disclose a directional coupler providing the feedback signal to the switch 127 and microcontroller 206.
	Beaudin discloses the apparatus shown in figure 1. The apparatus comprises a directional coupler 14 located between the power amplifier 6 and the output antenna port 9. Paragraph 0052 discloses this receiver is used to observe the output of the power amplifier. A directional coupler 14 is used to sample the forward wave coming out of the power amplifier, which is sent to the DPD observation receiver 12 after which it is digitized in ADC 13. In the baseband processing unit 1, a DPD (digital pre-distortion) algorithm would typically compare out-going waveform with the signal coming out of the PA, and applying the appropriate amount of predistortion to have the desired, distortion free signal at the output of the PA as stated in paragraph 0052. Paragraph 0101 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the directional coupler of Beaudin for the means of providing the feedback signal after the power amplifier of Schemmann since they operate in substantially the same manner (providing a sample of the signal coming out of the power amplifier of the transmitter) and would achieve substantially the same results (providing the feedback signal to downstream elements such as a DPD to provide an appropriate amount of pre-distortion). In addition, a directional coupler is a well-known component in predistortion circuits. Using well known components will reduce the complexity and cost of a circuit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/21/2021